Citation Nr: 0811757	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for keloids 
of the anterior neck area, residuals of pseudofolliculitis 
barbae from February 5, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 30 percent rating for the veteran's service-connected 
keloids.  In January 2006, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  In September 2006, the case 
was remanded for further development.  A July 2007 rating 
decision increased the rating to 50 percent, effective 
February 5, 2007 (the day of the most recent VA examination).  
The veteran has not expressed satisfaction with the 50 
percent rating; he has not disagreed with the effective date 
assigned.  The issue is characterized accordingly.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  The U.S. Court 
of Appeals for Veterans Claims held that the Board errs if it 
fails to ensure compliance with its remand orders.

The Board's September 2006 Remand requested that the veteran 
be scheduled for a VA dermatologic examination to assess the 
severity of the veteran's neck area keloids.  The examiner 
was to determine whether the disability picture was 
appropriately described as scars (Code 7800); if such was the 
case the examiner was to comment on the presence or absence 
of the 8 characteristics of disfigurement listed under Code 
7800.  The 8 characteristics of disfigurement are:  1) scar 5 
or more inches in length; 2) scar at least 1/4 inch wide at 
widest part; 3) surface contour of scar elevated or depressed 
on palpation; 4) scar adherent to underlying tissue; 5) skin 
hypo-or hyper-pigmented in an area exceeding 6 square inches; 
6) skin texture abnormal in an area exceeding 6 square 
inches; 7) underlying soft tissue missing in an area 
exceeding 6 square inches; and 8) skin indurated and 
inflexible in an area exceeding 6 square inches.

On February 2007 VA examination, the examiner opined that the 
disability at issue was best characterized as scars.  Based 
on findings reported, the veteran clearly does not have two 
of the characteristics of disfigurement:  The scar was 4 1/2 
inches in length(not 5 or more), and it was the color of the 
surrounding skin (therefore not hypo or hyper-pigmented).  
The findings described reasonably showed that at least 3, and 
perhaps 4, of the characteristics of disfigurement are shown 
(#s 2, 3, 4, 6 (assuming the entire area is rough) in the 
list above).  The findings reported are insufficient for 
determinations as to whether or not characteristics of 
disfigurement #s 7 & 8 in the list above are shown.  
Specifically, while the examiner noted there was loss of 
tissue under the scar, the area of loss was not specified.  
Furthermore, the descriptions of the scar skin "rough" do 
not present a basis for a finding whether skin is indurated 
and inflexible in an area of 6 or more inches.   

Notably, the next higher (80 percent) rating requires 6 or 
more characteristics of disfigurement.  The veteran's service 
connected keloids of the anterior neck could potentially meet 
these criteria if 2 more characteristics of disfigurement are 
met.  Consequently, another VA examination is necessary.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be examined (if possible by the VA 
physician who examined him in February 
2007, if not by another physician) to 
determine (a) whether or not his service 
connected keloids of the anterior neck are 
manifested by underlying soft tissue 
missing in an area of 6 square inches or 
more? (b) whether or not skin is indurated 
or inflexible in an area of 6 square 
inches or more? and (c) whether skin 
texture is abnormal in an area of 6 inches 
or more?  The examiner should have the 
veteran's claims file (with this remand) 
available for review in conjunction with 
the examination, and should specifically 
respond to the 3 questions posed above in 
this paragraph.   

2.  RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

